El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
*551El recurrente es el dueño mediante cesión de un crédito hipotecario. Y en la escritura en que se constituyó la hi-poteca el deudor había convenido en que cualquier edifica-ción que se levantara en el solar quedaría sujeta a la hipo-teca. Un procedimiento ejecutivo hipotecario con todas las debidas notificaciones del mismo en el registro .trajo por consecuencia la venta en ejecución al actual dueño de la hi-poteca que es el recurrente en este caso. La venta en eje-cución y la escritura del marshal comprendían una casa de madera techada de zinc con balcón al frente.
Al ser presentada la escritura de venta judicial al regis-trador, inscribió éste la venta del solar pero se negó a veri-ficar la inscripción.de la casa. Su nota es 1a siguiente:
"Inscrito el precedente documento en cuanto al solar, y denegada la. inscripción en cuanto a la casa por resultar inscrita a favor de personas distintas del ejecutado, no pudiendo determinarse que la casa que se incluye en la adjudicación no sea la referida en la ins-cripción tercera de la finca que está inscrita a favor de distintas personas, tomando en su lugar anotación preventiva por. el término legal.”
En enero 7, 1926, dos mujeres mostrando un permiso del dueño del solar, inscribieron a su favor la casa por título de edificación en el terreno en cuestión. Indiscutiblemente, con la condición debidamente inscrita de que las futuras edificaciones quedarían sujetas a la hipoteca las reclamantes no eran terceros, y su alegada casa estaba sujeta a la hipoteca y posiblemente a la venta en ejecución como realmente tuvo lugar. Si el registrador se está refiriendo precisamente a la misma casa que fué vendida en el procedimiento ejecutivo sumario, entonces el recurrente probablemente tiene razón y la venta de la casa en ejecución también debió haber sido inscrita. No podemos convenir, pues,' con el registrador en que el contrato del deudor debidamente inscrito, por virtud del cual obligó la finca por futuras edificaciones, estaba limitado a edificaciones hechas por el deu-*552dor primitivo. Aquí la edificación se hizo al parecer con el consentimiento del mismo deudor.
La dificultad que tenemos es una sobre la identificación. La nota dice, en efecto, que no consta que la casa vendida sea la misma que aparece inscrita a favor de las dos mujeres. Aunque la hipoteca incluía cualquier casa que hubiera de construirse, no consta que la casa vendida realmente por el márshal sea la misma que se ha construido por estas dos personas ajenas al contrato de hipoteca.
Un certificado del márshal debidamente hecho ante un no-tario de que sólo había una casa en la finca probablemente aclararía ¡a situación pero esta sugestión en cuanto al modo no es obligatoria para el recurrente, ni para el registrador.

Bebe confirmarse la nota. recurrida.